Citation Nr: 0127734	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  94-45 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease and osteoarthritic changes at L5-
S1, with radiculopathy, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1958 to April 
1970.

The appeal arises from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which confirmed and continued a 20 percent 
rating then assigned for a low back disorder.  Based on a VA 
examination in June 1994 and additional private medical 
records, the RO in an October 1994 rating decision granted an 
increased rating to 40 percent disabling for the veteran's 
low back disorder with degenerative disc disease, right L5 
radiculopathy, and osteoarthritic changes at L5-S1.  

In May 1997, the Board remanded the claim for additional 
development and for the RO to consider assigning a higher 
rating for the veteran's low back disorder, including a total 
disability rating (TDIU), pursuant to 38 C.F.R. § 4.16, or on 
an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  

In May 2000, the Board again remanded the claim for 
additional development, including to obtain additional 
pertinent medical records, including a copy of the veteran's 
July 1997 VA examination report, and again for the RO to 
consider TDIU, and a rating on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b). 

In the course of the current appeal the veteran testified 
before a hearing officer at the RO in February 1994.  A 
transcript of that hearing is included in the claims folder.  


REMAND

The current appeal originated from a April 1989 claim for an 
increased rating for the veteran's low back disorder.  

During the pendency of this appeal, following the Board 
remand in May 2000, there was a significant change in the 
law.  Specifically, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), redefined 
the obligations of VA with respect to the duty to assist.  
Due to this change in the law, a remand is required in this 
case for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001).  There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These will be applied to these claims 
while the case is undergoing development.

In September 2000, the veteran submitted medical records from 
Shady Grove Adventist Hospital, and indicated that he had 
sent an authorization and release for records from that 
facility directly to the hospital.  Also received into the 
record, in October 2000, were letters from private physicians 
Michael A. Sauri, M.D., and P. Steven Macedo, M.D., 
indicating that they had in recent years treated the veteran 
for low back complaints including discogenic radiculopathy.  
It does not appear that complete records of treatment were 
received from Shady Grove Adventist Hospital, or that records 
of recent treatment were received from these two physicians.  
The VCAA mandates that the RO attempt to obtain these 
pertinent records, as they may assist the veteran in his 
claim.  

Following medical records development, a VA examination 
should be undertaken.  The U.S. Court of Appeals for Veterans 
Claims has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

The veteran's low back disorder may be evaluated under 
Diagnostic Codes 5292 for limitation of motion of the lumbar 
spine, 5295 for lumbosacral strain as well as 5293 for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2001).  
Ratings under these diagnostic codes require consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also VAOPGCPREC 
36-97 (December 12, 1997).

As requested in the May 1997 and May 2000 remands, the Board 
again requires that the RO consider a the veteran's claim for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16, and an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (previous remand requests must be complied with, else 
the Board itself fails in its duty to assist the claimant).  

Accordingly, remand for the following is required:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and the new 
regulations are satisfied.  The RO 
should also refer to any pertinent 
guidance that has been or is 
subsequently provided. 

In particular, the RO should obtain 
appropriate authorizations from the 
veteran and endeavor to obtain any VA or 
private records from April 1989 to the 
present which the veteran indicates are 
pertinent to the present appeal and 
which have not been associated with the 
claims folder.  This should include 
attempts to obtain all records of 
treatment at Shady Grove Adventist 
Hospital, and by Drs. Sauri and Macedo 
from April 1989 to the present.  All 
records and responses received, to the 
extent not already in the claims folder, 
should be associated with the claims 
folder.  

2.  The veteran should then be afforded 
VA medical examinations to evaluate all 
current manifestations of his service-
connected lumbar degenerative disc 
disease and osteoarthritic low back 
disorder.  The examiner should review 
the claims folder prior to completing 
the examinations.  The examiner should 
state on the examination report that the 
claims folder has been review.  All 
necessary testing should be conducted 
and the results reported in detail.  The 
examiner is requested to provide an 
opinion as to the severity of the 
veteran's functional impairment due to 
his service-connected low back disorder.  
The examiner should report the veteran's 
ranges of motion in the lumbar spine in 
degrees and state whether there is 
slight, moderate or severe limitation of 
motion.  The examiner should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the low back 
disorder upon the veteran's ordinary 
activity and on how the disorder impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination.  
The examiner should also address the 
degree to which the current low back 
disorder may affect the veteran's 
ability to work, and the frequency and 
extent of any hospitalization 
necessitated by the disorder.  The 
examiner should express an opinion as to 
whether the lumbar disc disease is 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief; or whether it is 
severe, with recurring attacks and 
intermittent relief; or whether it is 
moderate, with recurring attacks; or 
whether it is mild.

3.  After undertaking any other 
development deemed appropriate, the RO 
should ensure that the requested 
development has been completed to the 
extent possible, and readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case, which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  Consideration should be given 
to the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2001) and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 and 
whether they provide a basis for an 
increased evaluation.  Consideration 
should also be given to whether the 
veteran is entitled to a TDIU pursuant 
to 38 C.F.R. § 4.16, and an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  The veteran and 
his representative should be afforded 
the applicable time to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




